         Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 1 of 14




                    THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

In re:                                     §
                                           §
NEWSCO INTERNATIONAL ENERGY                §       Case No. 19-36767 (DRJ)
SERVICES USA, INC.                         §
                                           §       Chapter 11
                    Debtor                 §

                      DEBTORS PLAN OF REORGANIZATION


 DATED: November 19, 2020                Stephen A. Roberts
                                         Clark Hill Strasburger
                                         720 Brazos, Suite 700
                                         Austin, TX 78701
                                         (512) 499-3624
                                         sroberts@clarkhill.com

                                         COUNSEL FOR DEBTOR




DEBTOR’S PLAN OF REORGANIZATION
                                                                         261302846.v2
         Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 2 of 14




                      THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re:                                               §
                                                     §
NEWSCO INTERNATIONAL ENERGY                          §        Case No. 19-36767 (DRJ)
SERVICES USA, INC.                                   §
                                                     §        Chapter 11
                       Debtor                        §

                         DEBTOR’S PLAN OF REORGANIZATION

       COMES NOW Newsco International Energy Services USA, Inc. (“Newsco USA” or the
“Debtor”) as debtor-in-possession in this Bankruptcy Case and pursuant to Chapter 11, Title 11,
United States Code (the “Bankruptcy Code”) propose the following Plan of Reorganization dated
November 19, 2020 (the “Plan”).

DEFINITIONS AND USE OF TERMS

1.01          Defined Terms. Unless the context otherwise requires, capitalized terms shall have
the meanings set forth in this Section 1.01.

                 (a)    Administrative Expense Claim means an administrative expense or Claim
described in 11 U.S.C. § 503, that arose on or after January 7, 2020 in this bankruptcy case and
that is entitled to administrative priority under to 11 U.S.C. § 507(a)(1), including but not limited
to Claims for compensation of professionals made pursuant to 11 U.S.C. §§ 330 and 331, and all
fees and charges assessed against the Debtors and the Debtors’ property under 28 U.S.C. § 1930.

                (b)    Allowed Claim means either: (i) a Claim against the Debtor or its property
that is allowable under the Bankruptcy Code to the extent that a proof of claim, proof of interest,
or request for payment was timely filed or, with leave of the Bankruptcy Court, was late filed and
as to which no objection has been filed or, if an objection has been filed, is allowed by a Final
Order, unless otherwise provided in this Plan, or (ii) a Claim against the Debtor or its property that
is scheduled and not listed as disputed, contingent or unliquidated, and as to which Claim no
objection has been filed or, if an objection is filed, is allowed by a Final Order.

              (c)    Bankruptcy Case means the above-captioned Chapter 11 case pending in
this Bankruptcy Court.

               (d)     Bankruptcy Code means the United States Bankruptcy Code, 11 U.S.C. §
101 et seq.

               (e)    Bankruptcy Court means the United States Bankruptcy Court for the
Southern District of Texas, Houston Division, or such other Court that may have jurisdiction with
respect to Debtor’s Bankruptcy Case.



DEBTOR’S PLAN OF REORGANIZATION                Page 1
                                                                                          261302846.v2
       Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 3 of 14




               (f)    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure, as
amended, promulgated under 28 U.S.C. § 2075, and the Local Rules of the Bankruptcy Court, as
applicable from time to time to the Debtor’s Bankruptcy Case.

              (g)    Bar Date means the dates subsequent to which proof of a pre-petition Claim
against the Debtor may not timely be filed or, with respect to proofs of claims held by
governmental agencies, the dates by which those must be filed. The Bar Date for government
agencies’ Claims was June 17, 2020 and the Bar Date for all other Claims was April 22, 2020.

               (h)     Business Day means a day that the office of the Clerk of the Bankruptcy
Court is open for business as usual.

               (i)    Claim means (i) any right to payment from the Debtor, whether or not such
right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured; or (ii) any right to an equitable
remedy for breach of performance if such breach gives rise to a right of payment from the Debtor,
whether or not such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured.

             (j)      Claimant means any Person or entity having or asserting a Claim in the
Bankruptcy Case.

                (k)     Class or Classes mean all of the holders of Claims or Equity Interests that
the Debtor has designated pursuant to 11 U.S.C. § 1123(a)(1) as having substantially similar
characteristics as described in Articles V and VI of this Plan.

             (l)    Confirmation means the entry by the Bankruptcy Court of the
Confirmation Order.

               (m)    Confirmation Date means the date on which the Confirmation Order is
entered.

               (n)     Confirmation Order means the order of the Bankruptcy Court confirming
the Plan pursuant to 11 U.S.C. § 1129.

                 (o)     Contested Claim means a Claim against the Debtor or its property that
either (a) is listed in the Debtor’s schedules of assets and liabilities as disputed, contingent or
unliquidated; (b) is the subject of a pending action in a forum other than the Bankruptcy Court,
unless such Claim has been determined by Final Order in such other forum and Allowed by Final
Order of the Bankruptcy Court; or (c) has had or is subject to a pending objection or request for
estimation filed by the Debtor or by any other party in interest in accordance with the Bankruptcy
Code and the Bankruptcy Rules.

             (p)      Creditor shall have the meaning specified by 11 U.S.C. § 101(9) of the
Bankruptcy Code.

               (q)     Creditors’ Committee means the official committee of unsecured
creditors appointed by the United States Trustee.

DEBTOR’S PLAN OF REORGANIZATION               Page 2
                                                                                        261302846.v2
       Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 4 of 14




               (r)     Creditors’ Trust means the Trust created pursuant to the Plan.

               (s)     Cure Claim means a Claim in the amount necessary to cure any default or
arrearage, together with the amount necessary to compensate for damages suffered as a result of
such default or arrearage, on an unexpired lease or executory contract that has been assumed by
the Debtor pursuant to 11 U.S.C. § 365.

               (t)     Debtor means Newsco International Energy Services USA, Inc, which is
the debtor-in-possession in the Bankruptcy Case.

              (u)     Effective Date means the third Business Day after the entry of the
Confirmation Order unless a stay of the Confirmation Order is entered, in which case the Effective
Date means the first business day after the Confirmation Order becomes a Final Order.

               (v)     Estate means the estate of the Debtor created pursuant to 11 U.S.C. § 541.

               (w)     Equity Interests means all the interests in the equity of the Debtor, and all
rights associated therewith, and all Claims arising from or relating to such Equity Interests,
including but not limited to Claims for rescission.

               (x)    Final Order means an order or judgment entered by the Bankruptcy Court
or any other court exercising jurisdiction over the subject matter and the parties, as to which the
time to appeal has expired and as to which a stay pending appeal has not been granted.

                (y)    General Unsecured Claim means an Unsecured Claim that is not entitled
to priority under 11 U.S.C. § 507(a).

                (z)     Impaired means the treatment of an Allowed Claim pursuant to the Plan
unless, with respect to such Claim, either (a) the Plan leaves unaltered the legal, equitable and
contractual rights to which such Claim entitles the holder of such Claim or (b) notwithstanding
any contractual provision or applicable law that entitles the holder of such Claim to demand or
receive accelerated payment of such Claim after occurrence of a default, the Reorganized Debtor
(i) cure any default that occurred before or after the commencement of the Case on the Petition
Date, other than default of the kind specified in 11 U.S.C. § 365(b)(2), (ii) reinstate the maturity
of such Claim as such maturity existed before such default, (iii) compensate the holder of such
Claim for any damages incurred as a result of any reasonable reliance by such holder on such
contractual provision or such applicable law, and (iv) does not otherwise alter the legal, equitable
or contractual rights to which such Claim entitles the holder of such Claim; or (c) the Plan provides
that on the Effective Date the holder of such Claim receives, on account of such Claim, cash equal
to the amount of such Allowed Claim.

               (aa)    Insider has the meaning in § 101(31) of the Code.

                 (bb) Lien shall mean a contractual or statutory lien against or security interest in
an interest of the Debtor in real or personal property.

              (cc) Person means an individual, partnership, or corporation, but does not
include a governmental unit unless the government unit acquires an asset as a result of operation

DEBTOR’S PLAN OF REORGANIZATION                Page 3
                                                                                         261302846.v2
       Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 5 of 14




of a loan guarantee agreement, or as receiver or liquidating agent, in which case such governmental
unit shall be considered a Person for purposes of 11 U.S.C. § 1102.

               (dd) Operating Expense Administrative Claims means all claims against the
Debtor arising after the commencement of this case which are entitled to status of an administrative
claim under section 503 of the Bankruptcy Code except Professional Fee Claims.

                 (ee) Petition Date means December 4, 2019 and is the date on which the Debtor
filed its petition for relief, commencing the Bankruptcy Case.

             (ff)    Plan means this Plan of Reorganization, as it may be amended, modified or
supplemented by the Debtor from time to time as permitted herein and by the Bankruptcy Court.

              (gg) Plan Capital Contribution means the capital contribution to be made by
Sawafi Al-Jazeera Oilfield Products and Services Co., Ltd, or its designee.

              (hh) Priority Creditor means a Creditor whose Claim is entitled to priority
under 11 U.S.C. § 507.

               (ii)    Professional Fee Claim means the claim for fees and expenses of a
professional retained by the Debtor or the Creditors’ Committee with court approval.

               (jj)     Property of the Estate means all property in which the Debtor holds a legal
or an equitable interest, including all property described in 11 U.S.C. § 541.

             (kk) Reorganized Debtor refers to the new entity that emerges following
Confirmation of the Plan, which shall be an entity with the same name and entity name as
previously.

               (ll)    Secured Claim means any Claim secured by a Lien or other charge or
interest in property in which the Debtor has an interest, to the extent of the value thereof as
determined in accordance with 11 U.S.C. § 506(a).

             (mm) Secured Creditor or Secured Claimant means any Claimant holding a
Secured Claim.

               (nn)    Unsecured Claim means a Claim that is not a Secured Claim.

             (oo) Unsecured Creditor or Unsecured Claimant means any Claimant holding
an Unsecured Claim.

1.02           Number and Gender of Terms. Whenever the singular number is used, it shall
include the plural, and the plural shall include the singular, as appropriate to the context. Words of
any gender shall include each other gender where appropriate.

1.03          Terms Defined in the Bankruptcy Code. Capitalized terms not specifically
defined in Section 1.01 of the Plan shall have the definitions, if any, given those terms in the
Bankruptcy Code.


DEBTOR’S PLAN OF REORGANIZATION                Page 4
                                                                                          261302846.v2
       Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 6 of 14




1.04           Headings. The headings and captions used in the Plan are for convenience only
and shall not be deemed to limit, amplify or modify the terms of this Plan nor affect the meaning
thereof.

1.05           Computation of Time. In computing any time prescribed herein the provision of
Fed. R. Bankr. P. 9006(a) shall apply.

                                          ARTICLE II
                                  OVERVIEW OF THE PLAN

2.01           On the Effective Date of the Plan, which Sawafi Al-Jazeera Oilfield Products and
Services Co., Ltd or its designee (“Sawafi”) will contribute capital to the Debtor in the amount of
$2,107,065 (the “Plan Capital Contribution”). The Debtor will cancel all existing share of stock
and issue new shares to Sawafi, so that Sawafi will own 100% of the Equity in the Debtor. The
Plan Capital Contribution will be used to pay Administrative Expenses, Cure Amounts under
Executory Contracts, Priority Tax Claims, and to establish a reserve for wind down and transition
expenses. The balance of the Plan Capital Contribution will be transferred to the Creditors’ Trust
to administer payments of pre-petition unsecured claims against the Debtor, as provided in the
Plan. The effect of the confirmation of the Plan will be to discharge the Debtor from all Claims
except as provided under the Plan.

                                       ARTICLE III
                          MEANS FOR IMPLEMENTATION OF THE PLAN

3.01            On the Effective Date of the Plan, Sawafi Al-Jazeera Oilfield Products and Services
Co., Ltd, a Saudi Arabia limited liability company or its designee (“Sawafi”) will acquire 100%
of the equity interest in the Debtor for $2,107,065 in cash (the “Purchase Price”). The Debtor will
use the funds to fund the Plan as detailed below.

                                            ARTICLE IV
                                       THE CREDITORS’S TRUST

4.01            With the Plan Capital Contribution, the Debtor will pay, or establish a reserve for
payment, the Administrative Claims, the Priority Tax Claims, the Secured Equipment Claims, and
the Cure Amounts, and establish a reserve for to resolve any disputed Administrative Claims and
to assist the Trustee of the Creditors’ Trust. The Debtor will transfer the balance of the funds to a
Creditors Trust to be established by the Creditors’ Committee.

4.02            The Creditors’ Trust shall be administered by a trustee (the “Trustee”) who shall
serve until all assets of the Creditors’ Trust have been liquidated and proceeds distributed under
the terms of the Plan and the Creditors’ Trust is terminated or until the Trustee resigns or is
removed.

4.03           Except as set forth below, the Trustee will be authorized take all actions necessary
to administer the Creditors’ Trust, to protect the assets and enforce or compromise the rights of
the Creditors’ Trust, to retain professionals, to object to claims, to make distributions to the
creditors under the terms of the Plan, and to seek the entry of an order closing the bankruptcy case
upon substantial consummation of the Plan

DEBTOR’S PLAN OF REORGANIZATION                Page 5
                                                                                         261302846.v2
       Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 7 of 14




4.04            The Trustee’s compensation shall be 5% of all disbursements from the Trust.

4.05           The Trustee shall post a bond in the amount of the maximum estimated balance of
the trust accounts. The cost of the bond shall be borne by the assets of the Trust

4.06          The initial Trustee of the Creditors’ Trust will be the person designated in the order
confirming the Plan.

4.07            A trust committee (the “Trust Committee”) will be formed for the purpose of:

           1.   determining the amount of the Trustee’s bond;
           2.   selecting a successor trustee in the event the trustee resigns or is terminated;
           3.   selecting committee members to replace members who resign or are;
           4.   approving the commencement of any actions by the Creditors’ Trust;
           5.   approving filing the objection to any claim;
           6.   approving any compromise of claims by the trustee;
           7.   terminating the Creditors Trust after the final distribution to creditors is made.

4.08            There shall be at least three initial members of the Trust Committee to be selected
by the Creditors’ Committee. All Trust Committee decisions will be made by majority vote. Any
member can be removed and replaced by vote of two members. Members of the Trust Committee
will not be compensated for their service on the Trust Committee but may obtain reimbursement
for any out of pocket expenses.

4.09            The Debtor will file the U.S. Trustee’s report and pay the quarterly fee for the 4th
quarter 2020. The Creditors’ Trust will be responsible for filing US Trustee’s reports and paying
quarterly fees after that until the case is closed.

4.10            The Trust shall indemnify and hold harmless any person who was, or is, a party, or
is threatened to be made a party, to any pending or contemplated action, suit or proceeding,
whether civil, criminal, administrative, or investigative, by reason of the fact that such person is
or was the Trustee, or an employee of the Trust, or an agent, attorney, accountant, or other
professional for the Trustee, against all costs, expenses, judgments, fines, and amounts paid in
settlement actually and reasonably incurred by such entity in connection with such action, suit, or
proceeding, or the defense or settlement of any claim, issue, or matter therein, to the fullest extent,
except to the extent such liability is determined to be the result of willful misconduct or gross
negligence. Costs or expense incurred by any such entity in defending any such action, suit, or
proceeding may be paid by the Trust in advance of the institution or final disposition of such action,
suit, or proceeding, if authorized by the Trustee or, if such action, suit or proceeding is against the
Trustee, by the Trust Committee.

4.11            The Trust is intended to qualify as a "grantor trust" for federal income tax purposes
and the Plan Trustee shall operate and maintain the Trust in compliance with the guidelines for
liquidating trusts as set forth in Internal Revenue Service Revenue Procedure 94-45, 1994-2 C.B.
684, and Treasury Regulation Section 1.671-4(a) and all subsequent guidelines regarding
liquidating trusts issued by the Internal Revenue Service



DEBTOR’S PLAN OF REORGANIZATION                 Page 6
                                                                                           261302846.v2
       Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 8 of 14




4.12           The Creditors’ Trust Agreement, when executed will become effective on the
Effective Date of the Plan.

                                         ARTICLE V
                               ADMINISTRATIVE EXPENSE CLAIMS

5.01           Administrative Claims generally consist of expenses incurred during the chapter 11
case in administering the bankruptcy case and in operating the Debtor’s business. Administrative
claims generally include claims for taxes and for providing goods and services to the Debtor after
the commencement of the case and which are allowable under §503 of the Code (“Operating
Expense Administrative Claims”), the fees of professionals employed by the Debtor and the
Creditors Committee in the bankruptcy case approved by the Bankruptcy Court (“Professional
Fees”), and the United States Trustee’s Fees (“U.S. Trustee’s Fees”).

5.02           On the Effective Date of the Plan, the Operating Expense Administrative Claims
listed on Exhibit B to the Disclosure Statement shall be paid in the amount listed there, less any
payments made on such claims after October 31, 2020. No other Vendor Administrative Claim
arising on or before October 31, 2020 will be paid under the Plan unless otherwise agreed by the
Debtor or upon the entry of an order of the Bankruptcy Court.

5.03            The holders of any Operating Expense Administrative Claims arising on or before
October 31, 2020 which are not on Exhibit B must have filed an Application for Payment of
Administrative Claim at least five days before the commencement of the hearing on the
confirmation of this Plan or such claims will not be paid under this Plan. If an Application was
timely filed, the Debtor may either pay such claim or reserve funds for payment of such claim and
file an objection to such claim. In that case, such claim will be paid pursuant to any settlement
agreement or the entry of an order of the Court.

5.04            Any Vendor Administrative Claim arising after October 31, 2020 will be paid upon
the later of the Effective Date of the Plan or when such claim is due. Any vendor who provides
goods or services to the Debtor after October 31, 2020 must submit an invoice to the Debtor within
30 days after providing such goods or services. If a vendor does not timely submit an invoice, the
vendor will not be paid. If the Debtor disputes any Operating Expense Administrative Claims
arising after October 31, 2020, the Debtor will file an objection to such claim within 30 days of
receipt of such claim. Otherwise the Debtor will pay such claim within 30 days of Debtor’s receipt
of such claim.

5.05           All Professional Fees will be paid upon the later of the Effective Date of the Plan
and the date the Professional Fees are allowed by the Court.

5.06           The United States Trustee’s Fees for the 4th quarter 2020 will be paid when due.

                                    ARTICLE VI
                CLASSIFICATION AND TREATMENT OF CLAIMS AND EQUITY
                                    INTERESTS

6.01           Class 1 Claims - Allowed Priority Tax Claims


DEBTOR’S PLAN OF REORGANIZATION               Page 7
                                                                                       261302846.v2
        Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 9 of 14




        Class 1 Claims consist of Allowed Claims of governmental authorities for taxes that are
entitled to a priority of payment under §507 of the Bankruptcy Code.

        The Allowed Priority Claims will be paid in full upon the Effective Date of the Plan.

        The rights of Class 1 creditors are unimpaired, and so they are not entitled to vote on the
Plan.

6.02           Class 2 - Allowed Unsecured Claims.

        Class 2 consists of the Allowed Claims of all creditors other than those in Classes 1.

       Under the Plan, the Debtor will pay, or reserve for payment, out of the proceeds of the Plan
Capital Contribution, the Administrative Claims and the Class 1 claims, and establish a reserve to
resolve any disputed Administrative Claims and to assist the Trustee of the Creditors’ Trust. The
Debtor will transfer the balance of the funds to the Liquidating Trust for distribution to the holders
of Allowed Claims in Class 2 on a pro rata basis.

        The rights of Class 2 creditors are impaired and so they are entitled to vote on the Plan.

6.03           Class 3 Interests – Allowed Equity Interests in the Debtor.

Class 3 consists of all of the existing equity interests in the Debtor. The Class 3 Interests shall be
terminated on the Effective Date of the Plan.

                              ARTICLE VII
ASSUMPTION AND REJECTION OF LEASES AND EXECUTORY CONTRACTS

       The Debtor will assume the executory contracts and unexpired leases (“Executory
Contracts”) as set forth in the Order confirming this Plan. If the Debtor assumes an Executory
Contract, the Debtor will pay the Cure Amounts scheduled in he Disclosure Statement to the
counterparty to the Contract on the Effective Date of the Plan unless such counterparty timely filed
an objection to the Plan. If such an objection was timely filed, the Debtor will either pay the Cure
Amount determined by the Court or will reject the Executory Contract.

        All Executory Contracts that are not expressly assumed in the order confirming the Plan
shall be deemed to be rejected, and counterparties to any Executory Contracts that were not
rejected prior to the confirmation of the Plan shall have 30 days from the Effective Date of the
Plan to file a Proof of Claim arising out of such rejection.

                                          ARTICLE VIII
                                 CLAIMS ALLOWANCE PROCEDURES

8.01           Treatment of Claims. This Plan is intended to resolve all Claims against the
Debtor and/or its property of whatever character, whether contingent or liquidated, or whether or
not allowed by the Bankruptcy Court pursuant to 11 U.S.C. § 502(a). However, only Allowed
Claims will receive treatment afforded by the Plan. The Plan is designed to ensure that Claimants


DEBTOR’S PLAN OF REORGANIZATION                 Page 8
                                                                                           261302846.v2
      Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 10 of 14




will receive at least as much pursuant to this Plan as they would receive in a liquidation of the
Debtor pursuant to Chapter 7 of the Bankruptcy Code.

8.02         Allowed Claims. To receive a distribution under the Plan, a Creditor must have an
Allowed Claim.

8.03             Amount of Claims. If the Debtor has scheduled a Claim and has not scheduled
such Claim as disputed, contingent, or unliquidated, then the amount scheduled shall control,
unless the Creditor files a proof of claim in a different amount or a party in interest files an
objection to the scheduled Claim. If a Creditor files a proof of claim, then the amount stated in the
proof of claim shall control, unless a party in interest files an objection to the Claim. If a party in
interest files an objection to a Claim for which a proof of claim is filed, or to a scheduled Claim,
then the amount determined by the Bankruptcy Court in a Final Order shall control. If a Claim has
been scheduled as disputed, contingent or unliquidated and the Creditor has not filed a proof of
claim by the applicable Bar Date, the Claim shall be deemed to be disallowed unless this Plan
specifically provides otherwise. Any proof of claim filed after the Bar Date set by the Bankruptcy
Court and applicable to such Claim shall be of no force and effect and shall be deemed disallowed.

8.04            Allowance of Post-Petition Interest, Fees and Costs. A Claim shall not be
entitled to post-petition interest, fees or costs.

8.05           Objections to Claims. The Creditors’ Trust may file an objection to any claim
within 90 days after the Effective Date of this Plan. All Contested Claims shall be litigated to Final
Order; provided, however, that the Creditors’ Trust may compromise and settle any Contested
Claim, without approval of the Bankruptcy Court.

8.06            Distributions on Contested Claims. No distributions under this Plan shall be made
to the holder of a Claim that is in dispute unless and until such Claim becomes an Allowed Claim.
When and if a Contested Claim becomes an Allowed Claim, the Creditors’ Trust shall at the next
scheduled distribution under the Plan pay the newly Allowed Claim a sum sufficient to bring that
Claimant current as if it had been paid according to the Plan since the Effective Date. If a Claim
is disputed in whole or in part because either Debtor asserts a right of offset against such Claim or
recoupment against the holder of such Claim, then, if and to the extent the Claim giving rise to the
offset or recoupment is sustained by Final Order, the Claim in dispute shall be reduced or
eliminated and, if applicable, the holder of such Claim shall be required to pay the amount of such
offset or recoupment, less the amount of the Allowed Claim.

                                               ARTICLE IX
                                            CAUSES OF ACTION

9.01           Article V Causes of Action. All causes of action of the Debtor under Article V of
Bankruptcy Code shall be transferred to the Creditors’ Trust. The Creditors’ Trust reserves all
rights to pursue, in its sole discretion, any preferences or fraudulent transfers to the full extent
allowed under the Bankruptcy Code and applicable state laws.

The Debtor disclosed payments made to creditors within 90 days of the commencement of this
case in the schedules filed with the Court. Regardless of whether a transfer was disclosed in the
schedules:

DEBTOR’S PLAN OF REORGANIZATION                 Page 9
                                                                                           261302846.v2
      Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 11 of 14




ALL CREDITORS AND RECIPIENTS OF PAYMENTS OR TRANSFERS WITHIN NINETY
DAYS OF THE COMMENCEMENT OF THIS CASE (OR WITHING ONE YEAR FOR
INSIDERS) ARE HEREBY PUT ON NOTICE THAT THERE MAY BE CLAIMS AGAINST
THEM AND ALL SUCH CLAIMS ARE PRESERVED AND TRANSFERRED TO THE
CREDITORS’ TRUST.

ALL CREDITORS AND RECIPIENTS OF PAYMENTS OR TRANSFERS WITHIN UP TO
FOUR YEARS BEFORE THE COMMENCEMENT OF THIS CASE FOR LESS THAN
REASONABLY EQUIVALENT VALUE ARE HEREBY PUT ON NOTICE THAT THEY
MAY HAVE CLAIMS AGAINST THEM AND ALL SUCH CLAIMS ARE PRESERVED AND
TRANSFERRED TO THE CREDITORS’ TRUST.

THIS PLAN IS NOT INTENDED AND DOES NOT WAIVE ANY OF DEBTOR’S CHAPTER
V CAUSES OF ACTION.

9.02            Other Potential Litigation. In addition to preferences and fraudulent transfer
claims, the Debtor may also have claims and causes of action against third parties and creditors
arising prior to the Petition Date. These causes of action will automatically be transferred to the
Creditors’ Trust and may be prosecuted by the Creditors’ Trust or enforced by way of setoff against
Claims filed against the bankruptcy estate. The Creditors’ Trust has sole discretion to prosecute
any such litigation and to object to any Claims.

                                            ARTICLE X
                                     EFFECT OF CONFIRMATION

10.01           Vesting of Property. As of the Effective Date, the Debtor shall be revested with
all Property of the Estate, free and clear of all Liens, Claims and encumbrances except as expressly
provided under the Plan.

10.02          Plan Binding. Pursuant to 11 U.S.C. § 1141, the provisions of the confirmed Plan
shall bind the Debtor, the Debtor’s Creditors, and the holder of the Equity Interest in the Debtor,
whether or not the Claim or Equity Interest is impaired under the Plan and whether or not such
Creditor or Equity Interest holder has accepted the Plan.

10.03           Reliance on Other Parties. In connection with the Plan, the Debtor and its
members, representatives, attorneys, accountant, and agents may rely upon the opinions of counsel,
certified public accountants, and other experts or professionals employed by the Debtor, and such
reliance shall presumptively establish good faith.

10.04         Discharge. Confirmation of the Plan shall discharge the Debtor of all its pre-
Confirmation debts.

10.05          Permanent Injunction. Confirmation of the Plan shall result in the issuance of a
permanent injunction against the commencement or continuation of any judicial, administrative,
or other action or proceeding on account of any Claims against the Debtor. From and after
Confirmation, all holders of Claims against the Debtor are permanently restrained and enjoined
(a) from commencing or continuing in any manner, any action or other proceeding of any kind
with respect to any such Claim against the Debtor or its assets; (b) from enforcing, attaching,

DEBTOR’S PLAN OF REORGANIZATION               Page 10
                                                                                        261302846.v2
        Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 12 of 14




collecting, or recovering by any manner or means, any judgment, award, decree, or order against
the Debtor or its assets; (c) from creating, perfecting, or enforcing any encumbrance or any kind
against the Debtor or its assets; (d) from asserting any setoff, right of subrogation, or recoupment
of any kind against any obligation due to the Debtor except as may be allowed under the
Bankruptcy Code; and (e) from performing any act, in any manner, in any place whatsoever, that
does not conform to or comply with the provisions of the Plan; provided, however, that each holder
of a Contested Claim may continue to prosecute its proof of claim in the Bankruptcy Court and all
holders of Claims shall be entitled to enforce their rights under the Plan and any agreements
executed or delivered pursuant to or in connection with the Plan.

                                           ARTICLE XI
                                    MODIFICATION OF THE PLAN

11.01           Post-Confirmation Modification. The Debtor, as proponent of the Plan, may
modify it at any time after Confirmation but before the Bankruptcy Case is fully administered,
provided that the Plan, as modified, meets the requirements of §§ 1122 and 1123 of the Bankruptcy
Code, that the Bankruptcy Court, after notice and hearing, confirms such modified Plan under §
1129, and that the circumstances warrant such modification.

11.02          Deemed Acceptance or Rejection. A holder of a Claim or Equity Interest that has
accepted or rejected the Plan shall be deemed to have accepted or rejected, as the case may be, the
Plan as modified, unless within any time limit fixed by the Court such holder changes its previous
acceptance or rejection.

                                          ARTICLE XII
                                  POST CONFIRMATION MATTERS

12.01          Application for Final Decree. The Creditors’ Trust shall file an application for
final decree when the Bankruptcy Case.

12.02          U.S. Trustee.

              (a)     Fees. The Debtor shall continue to pay U.S. Trustee fees through the 4th
quarter of 2020. The Creditors Trust shall pay all U.S. Trustees incurred after that until the
Bankruptcy Case is closed.

                 (b)    Reports. The Debtor shall file post-confirmation reports in the form
prescribed by the United States Trustee through the 4th quarter of 2020 and the Creditors Trust
shall file such reports until the Bankruptcy Case is closed.




                                          ARTICLE XIII
                                    RETENTION OF JURISDICTION

13.01           Jurisdiction over Matters. Until the Bankruptcy Case is closed, the Bankruptcy
Court shall retain jurisdiction to hear and determine all Claims against the Debtor arising prior to

DEBTOR’S PLAN OF REORGANIZATION               Page 11
                                                                                        261302846.v2
        Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 13 of 14




the Confirmation Date, to hear and determine all causes of action that exist in favor of the Debtor
that arise prior to the Confirmation Date (subject to applicable case law limiting such jurisdiction),
to hear and determine all matters relating the administration of what was the Debtor’s Estate, to
modify the Plan, and to make such other orders as are necessary or appropriate to effectuate the
provisions of the Plan in accordance with § 1142 of the Bankruptcy Code, including interpretation
and implementation of the Plan and entry of a final decree.

                                              ARTICLE XIV
                                             MISCELLANEOUS

14.01           Request for Relief under 11 U.S.C. § 1129(b) – “Cramdown.” In the event any
Impaired Class fails to accept the Plan in accordance with 11 U.S.C. § 1129(a), the Debtor reserves
the right to, and does hereby, request the Court to confirm the Plan in accordance with 11 U.S.C.
§ 1129(b). Any and all payments pursuant to this Plan, either pre- or post-confirmation shall be
considered “new value” for purposes of that section.

14.02          Pre-Confirmation Amendment, Withdrawal/Revocation. The Debtor, as the
proponent of the Plan, reserves the right to amend or withdraw/revoke the Plan at any time prior
to the Confirmation Date. If the Debtor withdraws or revokes the Plan prior to the Confirmation
Date, then the Plan shall be deemed null and void. In such event, nothing contained herein shall
be deemed to constitute a waiver or release of any claims by or against the Debtor or any other
Person or to prejudice in any manner the rights of the Debtor or any other Person in any further
proceedings involving the Debtor.

14.03           Entire Agreement. The Plan, the Confirmation Order, the Disclosure Statement,
and all other documents and instruments to effectuate the Plan constitute the entire agreement and
understanding among the Debtor and its Creditors relating to the subject matter hereof and
supersede all prior discussions and documents.

14.04          Payments.

                (a)    Delivery. Any payments or distributions made by the Debtor or the
Creditors’ Trust pursuant to the Plan or as may be ordered by the Bankruptcy Court, to the extent
delivered by the United States mail shall be deemed made when deposited into the mail.
Distributions and deliveries to holders of Allowed Claims shall be made at the addresses set forth
the on the proofs of claim filed by such holders (or at the last known addresses of such holders if
no proof of claim is filed) unless the Claimant files with the Bankruptcy Court and serves the
Debtor and the Creditors’ Trust with a change of address. All Claims for undeliverable
distributions shall be made in writing within one-hundred eighty (180) days after the date of such
distribution. After such date, all unclaimed property shall remain the property of the Creditors’
Trust and the claim of any other holder with respect to such unclaimed property shall be discharged
and forever barred.

               (b)    Voided Checks. Checks issued by the Debtor or the Creditors’ Trust in
respect of Allowed Claims shall be null and void if not cashed within ninety (90) days of the date
of delivery thereof. Requests for reissuance of any check shall be made to the Trustee of the
Creditors’ Trust by the holder of the Allowed Claim to whom such check originally was issued.


DEBTOR’S PLAN OF REORGANIZATION                Page 12
                                                                                          261302846.v2
      Case 19-36767 Document 205 Filed in TXSB on 11/19/20 Page 14 of 14




Any claim in respect of such a voided check must be made to the Creditors’ Trustee in writing
within one-hundred eighty (180) days after the date of delivery of such check. After such date, all
claims in respect of void checks shall be discharged and forever barred, and the amount of such
checks shall be returned to the Creditors’ Trust.

14.05          Governing Law. Unless a rule or law or procedure supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules) is applicable, or a specific choice of law
provision is provided by federal law, the internal laws of the State of Texas shall govern the
construction and implementation of the Plan and any agreements, documents and instruments
executed in connection with the Plan without regard to conflicts of law.



Dated: November 19, 2020.



                                             PLAN PROPONENT:

                                             NEWSCO INTERNATIONAL ENERGY
                                             SERVICES USA, INC.

                                             By: //Billy Melville________________________
                                             Billy Melville
                                             Chief Executive Officer

                                             DRAFTED and APPROVED:



                                                           ________________________
                                             Stephen A. Roberts
                                             Clark Hill Strasburger
                                             720 Brazos, Suite 700
                                             Austin, TX 78701
                                             (512) 499-3624
                                             sroberts@clarkhill.com


                                             COUNSEL FOR NEWSCO INTERNATIONAL
                                             ENERGY SERVICES USA, INC.




DEBTOR’S PLAN OF REORGANIZATION               Page 13
                                                                                        261302846.v2
